DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. Patent Application Publication US2018/0136939A1 in view of Gustafson et al. U.S.  Patent Application Publication US 2004/0243992A1 in view of Szwarc U.S. Patent Application Publication US 2019/018977A1.
As per claim 1, Li teaches a computer implemented method for monitoring and upgrading a memory device, the method comprising: performing an operating system (OS) upgrade on a server (¶ 0043, 0060); writing an upgraded OS to the memory device (¶ 0043); and deleting old OS files from the memory device (¶ 0043). Szwarc teaches updating a grub.cfg file corresponding to the upgraded OS (¶ 0019).  It would have been obvious to one of ordinary skill 
As per claim 2, Li teaches the computer implemented method of claim 1, further comprising: performing a comparison between a boot drive of the server and the dual-flash device before writing the upgraded OS to the dual-flash device (¶ 0033, 0042-0043, wherein the signatures in the drive and FLASH are compared before updating, dual-flash as taught above).
As per claim 8, Li teaches a system for monitoring and upgrading a memory device, comprising: a server; a boot drive configured to perform an operating system (OS) upgrade on the server; and a monitor module configured to: write an upgraded OS to the memory device; and delete old OS files from the memory device (¶ 0042-0043, 0060).  Szwarc teaches updating a grub.cfg file corresponding to the upgraded OS (¶ 0019).  It would have been obvious to one of ordinary skill in the art to use the process of Szwarc in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Szwarc in the process of Li because Szwarc teaches the configuring and updating of an OS on memory device, an explicit desire of Li.  Gustafson teaches wherein the memory device is a dual flash memory (¶ 0017).  It would have been obvious to one of ordinary skill in the art to use the process of Gustafson in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of 
As per claim 9, Li teaches the system of claim 7, wherein the dual-flash monitor module is further configured to perform a comparison between the boot drive of the server and the dual-flash device before writing the upgraded OS to the dual-flash device (¶ 0033, 0042-0043, wherein the signatures in the drive and FLASH are compared before updating, dual-flash as taught above)
As per claim 15, Li teaches a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a device monitoring and upgrading operation, the operation comprising: performing an operating system (OS) upgrade on a server; writing an upgraded OS to the device; u and deleting old OS files from the device (¶ 0042-0043, 0060).  Szwarc teaches updating a grub.cfg file corresponding to the upgraded OS (¶ 0019).  It would have been obvious to one of ordinary skill in the art to use the process of Szwarc in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Szwarc in the process of Li because Szwarc teaches the configuring and updating of an OS on memory device, an explicit desire of Li.  Gustafson teaches wherein the memory device is a dual flash memory (¶ 0017).  It would have been obvious to one of ordinary skill in the art to use the process of Gustafson in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Gustafson in the process of Li because Gustafson teaches the configuring and updating of an OS firmware on memory device, an explicit desire of Li.
As per claim 16, Li teaches the non-transitory computer-readable medium of claim 15, wherein the operation further comprises: performing a comparison between a boot drive of the server and the dual-flash device before writing the upgraded OS to the dual-flash device (¶ 0033, 0042-0043, wherein the signatures in the drive and FLASH are compared before updating, dual-flash as taught above).


Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gustafson in view of Szwarc in view of Wu U.S. Patent 8,060,794.
As per claim 5, Li teaches the computer implemented method of claim 1.  Wu teaches further comprising: generating a checksum file, using a dual-flash monitor module, to detect file corruption within the dual-flash device (column 3, lines 11-28).  It would have been obvious to one of ordinary skill in the art to use the process of Wu in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Wu in the process of Li because Gustafson teaches the configuring and updating of software on FLASH memory device, an explicit desire of Li.
As per claim 12, Li teaches the system of claim 7.  Wu teaches wherein the dual-flash monitor module is further configured to generate a checksum file to detect file corruption within the dual-flash device (column 3, lines 11-28).  It would have been obvious to one of ordinary skill in the art to use the process of Wu in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Wu in the process of Li because Gustafson teaches the configuring and updating of software on FLASH memory device, an explicit desire of Li.
As per claim 19, Li teaches the non-transitory computer-readable medium of claim 15.  Wu wherein the operation further comprises: generating a checksum file, using a dual-flash monitor module, to detect file corruption within the dual-flash device  (column 3, lines 11-28).  It would have been obvious to one of ordinary skill in the art to use the process of Wu in the process of Li.  One of ordinary skill in the art would have been motivated to use the process of Wu in the process of Li because Gustafson teaches the configuring and updating of software on FLASH memory device, an explicit desire of Li.



Allowable Subject Matter
Claims 3-4, 6-7, 10-11, 13-14, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0277934A1 to Zhang et al.:  Multiple partitions with multiple OS’s on a mobile device.
US 2008/0209261A1 to Zhang et al.:  Using dual flash ROM to repair one that is in fault.


 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113